UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7645



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERALDO FONSECA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-92-147-A, CA-97-788-AM)


Submitted:   July 2, 1998                  Decided:   July 20, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cheryl Johns Sturm, Westtown, Pennsylvania, for Appellant. James L.
Trump, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability and   dismiss   the       appeal on the reasoning of the

district court. United States v. Fonseca, Nos. CR-92-147-A, CA-97-

788-AM (E.D. Va. Sept. 29, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                             DISMISSED




                                    2